Filed 11/12/21 Moreno v. Moreno CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 ABRAHAM F. MORENO,                                                   D077193

           Respondent,

           v.                                                         (Super. Ct. No.
                                                                       37-2019-00066248-CU-PT-SC )
 VICTORIA MORENO,

           Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Keri G. Katz, Judge. Dismissed.
         Victoria Moreno, in pro. per., for Appellant.
         No appearance for Respondent.
         Victoria Moreno, who is self-represented, appeals from an order
granting respondent Abraham Moreno’s request for an elder or dependent
adult abuse restraining order protecting himself, his wife and his daughter

against Victoria, who is his granddaughter.1


1     We do not set forth the underlying facts, which are not necessary for
our disposition of this appeal. We refer to appellant by her first name to
avoid confusion, and intend no disrespect.
      Victoria’s appellate brief does not contain clearly stated arguments for
reversal supported by citations to legal authority and the record. This court
has nevertheless discerned that the gravamen of her claim is that insufficient
evidence supported the court’s decision to grant the restraining order: “There
is no evidence stating how I was the type of person they say to me to be
claimed [sic] as all they had was a police report when I reported my aunt to
leave my grandpa’s house to get the restraining order even temporary upon
me.” We hold Victoria’s claims are both forfeited and moot. On the latter
ground, we dismiss the appeal.
                                 DISCUSSION
      Under the following basic appellate principles, Victoria has forfeited
her claims. “ ‘The rule is well established that a reviewing court must
presume that the record contains evidence to support every finding of fact,
and an appellant who contends that some particular finding is not supported
is required to set forth in his [or her] brief a summary of the material
evidence upon that issue. Unless this is done, the error assigned is deemed to
be waived. [Citation.] It is incumbent upon appellants to state fully, with
transcript references, the evidence which is claimed to be insufficient to
support the findings.’ ” (In re Marriage of Fink (1979) 25 Cal.3d 877, 887.)
Victoria has not done so here.
      Additionally, we are governed by the following legal principles: “ ‘As an
aspect of the presumption that judicial duty is properly performed [Evid.
Code, § 664], we presume . . . that the court knows and applies the correct
statutory and case law [citation] and is able to distinguish admissible from
inadmissible evidence, relevant from irrelevant facts, and to recognize those
facts which properly may be considered in the judicial decisionmaking
process.’ ” (In re Marriage of Davenport (2011) 194 Cal.App.4th 1507, 1531.)


                                       2
      As a general rule, “ ‘[a] judgment or order of the lower court is
presumed correct [with] [a]ll intendments and presumptions . . . indulged to
support it on matters as to which the record is silent.’ ” (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564, italics omitted; see also In re Marriage of
Arceneaux (1990) 51 Cal.3d 1130, 1133.) To obtain reversal, the appellant
must affirmatively demonstrate error on the record before the court. (Ibid.)
Further, an appellate court is not required to independently search the record
for errors, or “ ‘consider alleged errors where the appellant merely complains
of them without pertinent argument.’ ” (Benach v. County of Los Angeles
(2007) 149 Cal.App.4th 836, 852; Guthrey v. State of California (1998) 63
Cal.App.4th 1108, 1115.) “When an appellant fails to raise a point, or asserts
it but fails to support it with reasoned argument and citations to authority,
we treat the point as waived.” (Benach, at p. 852; see California Rules of
Court, rule 8.204(a)(1)(B) [each brief is required to “support each point by
argument and, if possible, by citation of authority”].) None of Victoria’s
arguments affirmatively demonstrate error under these principles.
      Even if Victoria had established some error, she has not shown
prejudice. An appellate argument is not merely a rehash of arguments
unsuccessful at trial, but a carefully honed assertion of legal error and
resulting prejudice. The job of the appellant is to demonstrate to this court
the trial court erred in specific ways that resulted in identifiable prejudice to
the parties. This court will not presume prejudice; Victoria has not fulfilled
her obligation of demonstrating prejudice through reasoned arguments. (See
Cassim v. Allstate Ins. Co. (2004) 33 Cal.4th 780, 800-802; Paterno v. State of
California (1999) 74 Cal.App.4th 68, 105-106 [“[O]ur duty to examine the
entire cause arises when and only when the appellant has fulfilled his [or
her] duty to tender a proper prejudice argument. Because of the need to


                                        3
consider the particulars of the given case, rather than the type of error, the
appellant bears the duty of spelling out in his [or her] brief exactly how the
error caused a miscarriage of justice”].)
      Victoria’s cursory and unintelligible arguments do not overcome the
presumption of correctness of the court’s order. She is not excused from her
obligations on appeal as a self-represented litigant. “[T]he rules of civil
procedure must apply equally to parties represented by counsel and those
who forgo attorney representation.” (Rappleyea v. Campbell (1994) 8 Cal.4th
975, 984-985.) Litigants proceeding without counsel are “ ‘entitled to the
same, but no greater, consideration than other litigants and attorneys.’ ”
(Harding v. Collazo (1986) 177 Cal.App.3d 1044, 1056.)
      Setting aside Victoria’s forfeiture, we further conclude Victoria’s
contentions have been rendered moot because the court’s restraining order
expired in July 2020, during the pendency of this appeal. (Finnie v. Town of
Tiburon (1988) 199 Cal.App.3d 1, 10 [“an action which originally was based
upon a justiciable controversy cannot be maintained on appeal if the
questions raised therein have become moot by subsequent acts or events”].)
“Appellate courts generally will neither decide controversies that are moot
nor render decisions on abstract propositions. [Citations.] ‘A case is moot
when the decision of the reviewing court “can have no practical impact or
provide the parties effectual relief. [Citation.]” [Citation.] “When no
effective relief can be granted, an appeal is moot and will be dismissed.” ’ ”
(Steiner v. Superior Court (2013) 220 Cal.App.4th 1479, 1485.)




                                        4
                                DISPOSITION
     The appeal is dismissed.




                                              O’ROURKE, J.

WE CONCUR:



HALLER, Acting P. J.



GUERRERO, J.




                                     5